Title: From George Washington to Edward Carrington, 5 August 1798
From: Washington, George
To: Carrington, Edward

 

Dear Sir,
Mount Vernon 5th Augt 1798

Your consent to accept the office of Quarter Master General to the armies of the United States, gave me sincere pleasure. Not finding—after the arrangement of this matter with the Secretary of War—your name in the list of nominations and appointments (announced by the Papers)—I wrote to him to be informed of the cause; and received the following answer.
“I inclose the Act to augment the army of the U.S. You will see that it does not provide for a Quarter Master General, and that the Provisional Army Law provides that the Qr Mr Genl under it shall have the Rank & pay of Lt Colonel only. I thought it best therefore that no Quarter master General should be appointed ’till Congress meet again when they may amend their Act.”
This explanation, though I regret the cause, will allow you the time you seemed to wish, to make other arrangements—unless an actual Invasion (which I do not think probable) or such demonstrations of it as cannot be mistaken, should call us all to arms, in which case I am persuaded you would be among the last to stand upon punctilio.
When the Secretary of War was at this place, the Bill for augmenting the Army of the U.S. was then pending in Congress; and before he got back to the Seat of Government it had passed, and Congress had adjourned. This will account for the unfinished State in which (to my surprise I confess) the important Department of Quarter Master was left.
I felt it incumbent on me to give you these details, lest my former letter, & attempt to embark ⟨you in⟩ the service, should, ⟨on the face of it, appear to⟩ be more strongly marked with precipitancy than discretion. With very great esteem & regard—I am—Dear Sir Your Obedient Servant

Go: Washington

